                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

EDWARD KAVANAUGH SWAIM,                            )
                                                   )
               Plaintiff,                          )
                                                   )
       V.                                          )           No. 4:19-cv-01879-ACL
                                                   )
MARY FOX, et al. ,                                 )
                                                   )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Edward Kavanaugh Swaim

for leave to commence this civil action without prepayment of the filing fee. (Docket No. 4). While

incarcerated, plaintiff has brought three or more civil actions in federal court that were dismissed

as frivolous, malicious, or for failure to state a claim. Accordingly, for the reasons discussed below,

the Court will deny plaintiffs motion for leave to proceed in forma pauperis and dismiss plaintiffs

complaint without prejudice.

                                          The Complaint

       Plaintiff is a pro se litigant who is currently incarcerated at the Southeast Correctional

Center in Charleston, Missouri. He brings this action pursuant to 42 U.S.C. § 1983, naming

Missouri State Public Defenders Mary Fox, Matt Waltz, Bradford Coleman, and Gregory

Mermelstein as defendants. (Docket No. 2 at 2-3). Plaintiff does not indicate the capacity in which

defendants are sued.

       Plaintiff alleges that defendants are liable for legal malpractice, "extreme substandard legal

representation," and for neglecting their duties as lawyers. (Docket No. 2 at 3). He states that his
rights were never explained or discussed. He further asserts that their actions influenced the judge

to treat him with hostility. (Docket No. 2 at 3-4).

         In particular, plaintiff states that his first court appearance was never discussed. When he

appeared before the judge, plaintiff asserts that the judge acted like a prosecutor and told him that

he was either pleading guilty or starting a trial. Plaintiff states that he told the judge he never

discussed this with his attorneys. Nevertheless, he was denied a continuance. (Docket No. 2 at 4).

Plaintiff claims that the actions of defendants denied him effective assistance of counsel, due

process of law, equal protection, and a fair trial, in violation of the Fifth, Sixth, and Fourteenth

Amendments to the United States Constitution.

         As a result of this "abusive hostile treatment," plaintiff alleges that he suffers from

posttraumatic stress syndrome. He is seeking $150,000 in damages and court costs. (Docket No. 2

at 5).

                                              Discussion

         Plaintiff seeks leave to commence this § 1983 action without prepayment of the required

filing fee . However, plaintiff has filed three previous cases that were dismissed on the basis of

frivolity, maliciousness, or for failure to state a claim. As such, his motion to proceed in forma

pauperis will be denied and this case dismissed without prejudice.

    A. 28 U.S.C. § 1915(g)

         The Prison Litigation Reform Act of 1996 enacted what is commonly known as the "three

strikes" provision of 28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463, 464 (8 th Cir. 2012).

Section 191 S(g) provides in relevant part:

                In no event shall a prisoner bring a civil action ... under this section
                if the prisoner has, on three or more prior occasions, while
                incarcerated or detained in any facility, brought an action .. .in a
                court of the United States that was dismissed on the grounds that it

                                                   2
                is frivolous, malicious, or fails to state a claim upon which relief
                may be granted, unless the prisoner is under imminent danger of
                serious physical injury.

28 U.S.C. § 1915(g). This section does not apply unless the inmate litigant has three strikes at the

time he files his lawsuit or appeal. Campbell v. Davenport Police Dep 't, 4 71 F .3d 952, 952 (8 th

Cir. 2006). Prisoners who have had three previous civil lawsuits or appeals dismissed as frivolous,

malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v. Krol, 127 F.3d

763 , 764 (8 th Cir. 1997).

    B. Plaintiff's Previous "Strikes"

        Review of plaintiffs files in the United States District Court for the Eastern District of

Missouri indicates that while incarcerated, plaintiff has filed three separate lawsuits that qualify as

"strikes" under 28 U.S.C. § 1915(g). These strikes existed prior to plaintiff filing the instant action

on July 1, 2019.

        First, on September 2, 2008, while incarcerated at the Eastern Reception, Diagnostic and

Correctional Center (ERDCC) in Bonne Terre, Missouri, plaintiff filed a§ 1983 action against the

Circuit Court of St. Louis City, public defender Brocca Smith, and public defender Matthew Waltz.

Swaim v. Circuit Court of St. Louis City, et al. , No. 4:08-cv-1324-CEJ (E.D. Mo.). The case was

dismissed as legally frivolous on October 7, 2008. Plaintiff did not appeal.

        Second, on July 18, 2018, while incarcerated at ERDCC, plaintiff filed a § 1983 action

against the Missouri State Public Defender' s Office, public defender Mary Fox, and public

defender Bradford Coleman. Swaim v. Missouri State Public Defender 's Office, et al., No. 4: 18-

cv-1202-DDN (E.D. Mo.). The case was dismissed for failure to state a claim on October 15, 2018.

Plaintiff filed an appeal, which was dismissed on January 25, 2019. Swaim v. Missouri State Public

Defender 's Office, No. 18-3677 (8 th Cir. 2019).



                                                    3
         Finally, on July 27, 2018, while incarcerated at ERDCC, plaintiff filed a § 1983 action

against the St. Louis Public Works Medium Security Institution. Swaim v. St. Louis Public Works

Medium Security Institution , No. 4:18-cv-1254-DDN (E.D. Mo.). The case was dismissed for

failure to state a claim on October 19, 2018. Plaintiff did not file an appeal.

     C. Imminent Danger

         Pursuant to§ 1915(g), an indigent inmate who has acquired three strikes may still file a

lawsuit ifhe or she is under imminent danger of serious physical injury. Higgins v. Carpenter, 258

F .3d 797, 800 (8 th Cir. 2001 ). This exception provides a "safety valve for the three strikes rule to

prevent impending harms. " Martin v. Shelton, 319 F.3d 1048, 1050 (8 th Cir. 2003). However, for

this exception to apply, an otherwise ineligible prisoner must be in imminent danger at the time of

filing. Ashley v. Dilworth, 147 F.3d 715, 717 (8 th Cir. 1998). Allegations of past imminent danger

are not sufficient to trigger the exception to§ 1915(g). Id.

         Here, plaintiff has not alleged that he is in imminent danger. To the contrary, the facts that

he has presented, such as they are, take place at some undefined point in the past, and concern the

abilities and effectiveness of his attorneys during a criminal proceeding. 1 He makes no mention of




1
  The Court notes that even if plaintiff was granted in forma pauperis status, his complaint would be dismissed pursuant
to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim. Specifically, in order to state a § 1983 claim, plaintiff must
allege that defendants acted under color of state law. See Zutz v. Nelson, 601 F.3d 842, 848 (8 th Cir. 2010) (explaining
that to state a§ 1983 claim, "a plaintiff must allege sufficient facts to show (1 ) that the defendant(s) acted under color
of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a constitutionally protected federal
right"). However, "a public defender does not act under color of state law when performing a lawyer's traditional
functions as counsel to a defendant in a criminal proceeding." Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981 ). See
also Myers v. Vogal, 960 F.2d 750, 750 (8 th Cir. 1992) (stating that attorneys who represented plaintiff, "whether
appointed or retained, did not act under color of state law and, thus, are not subject to suit under section 1983"); and
Rogers v. Bruntrager, 841 F.2d 853 , 856 (8 th Cir. 1988) ("Public defenders do not act under color of state law for
purposes of 42 U.S.C. § 1983 when performing the traditional functions of defense counsel"). Moreover, plaintiff has
made no attempt to demonstrate what each defendant did or did not do to violate his constitutional rights . See Madewell
v. Roberts, 909 F.2d 1203, 1208 (8 th Cir. 1990) (stating that § 1983 liability "requires a causal link to, and direct
responsibility for, the alleged deprivation of rights"). Instead, he relies almost entirely on vague and conclusory
language, which the Court is not required to accept as true. See Wiles v. Capitol Jndem. Corp., 280 F.3d 868, 870 (8 th
Cir. 2002) (stating that a "court is free to ignore legal conclusions, unsupported conclusions, unwarranted inferences
and sweeping legal conclusions cast in the form of factual allegations").

                                                            4
any fact that could possibly hint at his being in imminent danger of serious physical injury. Indeed,

his allegations do not concern his present conditions of confinement whatsoever. Plaintiff has thus

failed to demonstrate that the exception to the three-strikes provision in§ 1915(g) is applicable to

him. Therefore, the Court will deny plaintiffs motion to proceed in forma pauperis and will

dismiss this action without prejudice to plaintiff refiling a fully-paid complaint.

   D. Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 3). The motion will be denied

as moot as this case is being dismissed without prejudice.

       Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (Docket No. 4) is DENIED.

        IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel (Docket No. 3)

is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to

plaintiff refiling a fully-paid complaint. See 28 U.S.C. § 191 S(g). A separate order of dismissal

will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated this   1/!t day of ✓"" ('/I
                                                 , 2019.



                                                   STEPRENN. LIMBAGH,JR.
                                                   UNITED STATES DISTRICT JUDGE




                                                  5
